

Exhibit 10.67
 
Mortgage Agreement
 
Number: 2009 Nian 6310517131 Di Zi No. 003
 
Mortgagor: Henan Shuncheng Group Coal Coke Co., Ltd.
Number of Business License: 410522110001012
Legal Representative/Principal: Wang Xinshun
Domicile: the county of Anyang, the town of Tongye
Postcode: 456141
Financial Institution of opening an account and the account number: Bank of
China, sub-branch of Huo
Telephone: 0372-5608958
Fax: 0372-5608472


Mortgagee: Bank of China Anyang Branch
Legal Representative/Principal: Shilei
Domicile: Wengfeng Avenue, the city of Anyang
Postcode: 455000
Telephone: 0372-2926786
Fax: 0372-2926786


To guarantee the fulfillment of debt under the “Principal Agreement” as
stipulated in Article 1 hereunder, the Mortgagor are willing to provide mortgage
for benefit of the Mortgagee, the Agreement is enacted by equal negotiation by
and between two parties hereto. Unless as otherwise provided herein, terms
hereof shall be interpreted in accordance with the Principal Agreement.
 
Article 1
Principal Agreement

 
The Principal Agreement of the Agreement is:
 
RMB Loan Agreement (short term) (Agreement Number: 2009 Nian 6310517131 Zi NO.
003) and its amendment or supplement signed between the Creditor and Henan
Shuncheng Group Coal Coke Co., Ltd.
 
Article 2
Principal Credit

 
Creditor’s Rights under the Principal Agreement constitute the Principal Credit
hereof, including principal, interests (including legal interest, Agreement
interest, compound interest, default interest), liquidated damages,
compensation, fees to realize the Creditor’s Rights (including but not limited
to legal fees, lawyer's fees, notarization fees, enforcement fees), losses
caused to the Creditor due to the Debtor’s breach of Agreement and other dues.

 
 

--------------------------------------------------------------------------------

 
 
Article 3
Collateral

 
The conditions about the collateral refer to the annex of Collateral List.
 
During the period of mortgage, in case the collateral is damaged, lost or
imposed, the mortgagee may has the priority of compensation from the obtained
insurance benefit, compensation payment or compensatory payment. If the
performance period of principal credit is not expired, these obtained insurance
benefit, compensation payment or compensatory payment may be drawn for custody.
 
Article 4
Mortgage Registration

 
If mortgage registration is needed legally, the mortgagor and mortgagee shall
deal with the mortgage registration procedures with the relevant departments
within fifteen (15) days after signing this Agreement.
 
On condition that the registered matters have been changed and the amendment of
registration shall be needed, the mortgagor and mortgagee shall take the
procedures of amendment of registration in relevant departments with five (5)
days after the matters changed.
 
Article 5
Possession and Custody of Collateral

 
The collateral herein is possessed by and under custody of the mortgagor, but
the documents of title shall be taken by the mortgagee. The mortgagor agrees to
accept at any time and coordinate effectively with the mortgagee and its
appointed institution and individuals to check the collateral.
 
The mortgagor shall hold, maintain and keep the collateral appropriately, and
take effective measures to ensure the safety and completeness of the collateral.
If the collateral needs to be repaired, the mortgagor shall take measures
promptly and pay for it.
 
The mortgagor shall not entirely or partially transfer, rent, lend, contribute
in the form of material object, reform, rebuild or any other manners to dispose
the collateral without the written consent of the mortgagee. The obtained
payment after disposing the collateral shall discharge the claims in advance or
be drawn to the third party appointed by the mortgagee.

 
 

--------------------------------------------------------------------------------

 
 
Article 6
Disposition as of Decrease of the Collateral’s Value

 
Before the principal credit herein is paid off completely, in case the behavior
of the mortgagor is sufficient to decrease the property value of the collateral,
the mortgagee is entitled to request the mortgagor to stop its behavior. If the
property value has been reduced, the mortgagee is entitled to request the
mortgagor to make up for the value, or provide for other guarantee which is
equal to the reduced value and approved by the mortgagee. If the mortgagor does
not make up for the value or provide for the collateral, the mortgagee has the
right to request the debtor to discharge the debt in advance. On the condition
that the debtor does not discharge the debt in accordance with the request, the
mortgagee is entitled to perform the hypothec.
 
If the collateral gets lost or its value is reduced due to nature disaster,
accidents, infringement acts or other reasons, the mortgagor shall take measures
promptly to prevent the enlargement of loss and inform the mortgagee immediately
in written form.
 
Article 7
Fruits

 
If the debtor does not perform the due debt or other conditions herein which
enforce the hypothec occurred, and such results in the sequestration of the
collateral by the people’s court, the mortgagee has the right to receive this
guaranteed property’s natural fruits or legal fruits from the date of
sequestration, however excluded is the condition that the mortgagee does not
inform the obligor who shall pay off the legal fruits.
 
The fruits aforesaid shall be first used to pay the expenses arising from
receiving the fruits.
 
Article 8
Insurance Over the Collateral

 
The mortgagor shall arrange the insurance for the collateral with an insurance
company which determined through the negotiation with the mortgagee in
accordance with the insurance type and term determined by the parties. The
insured amount shall not less than the assessed value of the collateral and the
content of insurance list shall be in accordance with the request of the
mortgagee and shall not add the limited conditions in the prejudice of the
benefit of the mortgagee.
 
Before the principal credit herein is paid off completely, the mortgagor shall
not intermit, terminate, modify or amend the insurance list in any reason, and
shall take every reasonable and necessary measure to make sure that the
insurance herein is valid. If the mortgagor does not arrange the insurance or
break the said Agreement, the mortgagee has the right to decide to arrange the
insurance or continue to arrange the insurance for the collateral, while the
insurance fee shall be born by the mortgagor and is calculated into the
principal credit with the possible resulting damage to the mortgagee jointly.

 
 

--------------------------------------------------------------------------------

 

With thirty (30) days after signing this Agreement, the mortgagor shall provide
the mortgagee for the original of insurance list of this collateral and transfer
to the mortgagee the right of claim to insurance benefit due to the occurrence
of insurance affairs. Before the principal credit herein is paid off completely,
the original of the insurance list is kept by the mortgagee.
 
Article 9
the Occurrence of the Guaranteed Liability

 
If the debtor/party to be guaranteed does not discharge the debt to the
mortgagee in any normal or advanced payment date, the mortgagee is entitled to
enforce the hypothec in accordance with the law or this Agreement.
 
The aforesaid normal payment date refers to the date of repaying the capital,
paying for the interest or any other payment to the mortgagee in accordance with
the Agreement by the debtor/guarantee. The aforesaid advanced payment date
refers to the date proposed by the debtor/guarantee and agreed by the mortgagee
and the date of drawing the capital and interest/or any other payments in
advance requested by the mortgagee to the debtor/guarantee in accordance with
the Agreement.
 
Article 10
the Enforcement Term of Hypothec

 
After the occurrence of the guaranteed liability, the mortgagee shall enforce
the hypothec during the statute of limitation of the principal credit.
 
If the principal credit is paid off by installments, the mortgagee shall enforce
the hypothec before expired date of the statute of limitation computed from the
date of last installment of claim.
 
Article 11
Realization of Hypothec

 
After the occurrence of the guaranteed liability, the mortgagee is entitled to
consult with the mortgagor to discount the collateral or discharge the principal
credit in priority by using the payment from auctioning or disposing of the
collateral. If negotiation fails, the mortgagee is entitled to legally request
the people’s court to auction or dispose the collateral.
 
The payment obtained by disposing the collateral will be paid off the principal
credit after being paid for the expense of disposition and the expense herein
paid to the mortgagee by the mortgagor.
 
If there exists any other guarantee related to the principal credit out of this
Agreement, it shall not affect any right and its performance of the mortgagee
herein and the mortgagee shall not defend against the mortgagee based on this
ground.

 
 

--------------------------------------------------------------------------------

 
 
Article 12
Relation between the Agreement and Principal Agreement

 
In case two parties to the Principal Agreement terminate or make the Principal
Agreement due ahead of the schedule, the Mortgagor shall take the collateral
liability for interest of the Principal Credit in effect according to the
Principal Agreement.
 
Two parties to the Principal Agreement agree to change the Principal Agreement,
except for circumstances of change of currency, interest rate, amount, term, and
others leading to amount of Principal Credit increased, or to extend the
fulfillment period thereof, the Mortgagor shall take collateral responsibility
for the changed Principal Agreement.
 
In circumstances that the Mortgagor’s consent are necessary, and if there is no
written consent from the Mortgagor or the Mortgagor refuses to issue a written
consent, the Mortgagor shall not take collateral liability for the increased
amount of Principal Credit and the collateral period shall be the original
period if extending the fulfillment period of the Principal Agreement.
 
Article 13
Representation and Warrant

 
The Mortgagor represents and warrants as follows:
 
1.
The Mortgagor is legally established and exists in good standing; the Mortgagor
has the utter capability to execute and perform this Agreement.

 
2.
The mortgagor ensures that there is no other co-owner, or it has co-owners but
the mortgagor has got all the co-owners’ written consents. The mortgagor
promises that the written consents are delivered to the mortgagee before signing
this Agreement.

 
3.
The Mortgagor fully understands the content of the Principal Agreement; the
execution and performance of this Agreement is based on the Mortgagor’s real
intent and free will while the Mortgagor has already obtained all the legal and
valid authorization as required by its Articles of Association or other inner
management files.

 
If the Mortgagor is a company, the Collateral hereof has already been passed by
the board of directors and shareholders meeting according to the provisions of
its Articles of Association; If the there are limitation provisions applicable
to the guaranteed total amount and separate collateral amount in the Articles of
Association, the collateral hereof shall not exceed the stipulated limit.

 
 

--------------------------------------------------------------------------------

 

Legal representative or authorized representative signing the Agreement on
behalf of the Mortgagor shall sign this Agreement with legal, valid
authorization from the company; execution and performance of this Agreement
shall not cause the Mortgagor breach any Agreements, agreements or other legal
documents constraining the Mortgagor.
 
4.
The Mortgagor shall provide all the accurate, real, complete and valid documents
and materials to the Debtor;

 
5.
The mortgagor does not conceal any guaranteed interest existed on the collateral
till the date of signing this Agreement from the mortgagee.

 
6.
If a new guaranteed interest is set on the collateral, the collateral is sealed
up or involved in significant litigation or arbitration cases, the
mortgagor shall inform the mortgagee promptly.

 
7.
If the collateral is the construction in progress, the mortgagor promises that
there is no priority of compensation of a third person; if there is, the
mortgagor promises to have the third person give a written statement of giving
up the priority of compensation and gives to the mortgagee for custody.

 
Article 14
Wrongs in Conclusion of Agreement

 
After this Agreement is concluded, due to the mortgagor refuses or delays to
deal with the mortgage registration or other reasons of the mortgagor, the
Agreement cannot take effect and the hypothec cannot be set validly, which
constitute the wrongs in conclusion of Agreement. The mortgage shall take the
liability of damages for the resulting loss of the mortgagee.
 
Article 15
Disclosure of the Inner Related Parties of the Group and Related Transaction

 
Two parties agree to adopt the second paragraph hereunder:
 
1.
The Mortgagor doesn’t belong to the group customer determined by the Creditor
according to Guidelines to the Risk Management of Giving Credit of the
Commercial Bank Group Customers,( ‘Guidelines’ for short)

 
2.
The Mortgagor belongs to the group customer determined by the Creditor according
to Guidelines, the Mortgagor shall report to the Creditor the related
transaction with an mount more than 10% of its net asset in a timely manner
according to Article 17 of Guidelines, including the relation among transaction
parties, transaction items and nature of the transaction, transaction amount or
its proportion, pricing policies (including transaction without any price or
only with nominal amount).

 
 
 

--------------------------------------------------------------------------------

 
 
Article 16
Breach and its Disposition

 
The Mortgagor shall constitute a breach by one of the following circumstances:
 
1.
The mortgagor breaks the provisions herein, and transfers, leases, lends,
contributes in the form of material object, reforms, rebuilds or any other
manners to dispose the collateral without authority;

 
2.
The mortgagor prevents the mortgagee in any manners from disposing the
collateral in accordance with the law and provisions herein;

 
3.
The conditions of reduction of the collateral’s value said in Article 6 herein
occurs and the mortgagor is not in accordance with the mortgagee’s request to
provide for the relevant guarantee;

 
4.
The statement of the mortgagor is fraudulent or breaks its promises herein;

 
5.
The mortgagor breaks the other provisions herein with regard to the rights and
obligations of the parties;

 
6.
The mortgagor stops the business or the affairs of dismiss, revocation and
bankruptcy occur.

 
7.
There happens breach of any Agreement among the Mortgagor and the Creditor or
other institutions such as Bank Of China Limited.

 
In case there occurs any breach as above mentioned, then the Creditor is
entitled to adopt following measures respectively or jointly as of each separate
circumstance:
 
1.
Require the Mortgagor to correct the breaches within a time limit and fulfill
the collateral liability timely;

 
2.
Decrease, suspend or terminate the line of credit to the Mortgagor totally or
partly;

 
3.
Suspend or terminate, totally or partly, to accept the Mortgagor’s loan
application under other Agreements; Suspend or terminate, totally or
partly, loan release of trade financing in process;

 
4.
Declare due immediately, totally or partly, the Mortgagor’s unpaid principal,
interests and other payables in connection with loan or trade financing loan
under other Agreements ;

 
 
 

--------------------------------------------------------------------------------

 

5.
Terminate or relieve the Agreement, terminate or relieve other Agreements
between the Mortgagor and the Creditor totally or partly;

 
6.
Require the Mortgagor compensate losses caused to the Creditor resulting from
the breach of Agreement;

 
7.
Enforce the hypothec;

 
8.
Other measures the Creditor taking for necessary.

 
Article 17
Rights Reserved

 
If one party doesn’t exercise the rights according to the provisions hereof
totally or partly or require the other party to fulfill and undertake duty and
obligation totally or partly, it shall not constitute abandonment to such right
or exemption to the other Party’s duty and obligation.
 
In case one party grant the other party any tolerance, grace period or delay to
exercise rights hereof, it shall not affect such party to exercise any rights
according to this Agreement, laws and regulations, and it shall not be
considered as abandonment to such right as well.
 
Article 18
Changes, Amendment and Termination

 
The Agreement is agreed by both two parties, and can be revised or amended in
written; any revision or amendment shall be an inseparable part to
this Agreement.
 
Except for otherwise provided by laws and regulations or conventions by parties,
the Agreement shall not be terminated before completion of fulfillment of all
the rights and duties hereunder.
 
Except for otherwise provided by laws and regulations or conventions by parties,
any invalid provision of the Agreement shall not affect the legal effect of
other provisions.
 
Article 19
Governing Laws and Settlement of Disputes

 
The Agreement is governed by laws of the People’s Republic of China.
 
Both parties may first resolve all the disputes and argues through negotiation;
if negotiation fails, both parties agree to adopt the same dispute resolution
manner as stated in the Principal Agreement.
 
During the dispute resolution process, if the dispute doesn’t affect the
fulfillment of other provisions of the Agreement, other provisions shall
continue to be performed.

 
 

--------------------------------------------------------------------------------

 
 
Article 20
Expenses

 
Except for otherwise provided by law or parties, the expenses arising
from execution and performance of the Agreement and resolution of any dispute
(including attorney fees), shall be afforded by the Mortgagor.
 
Article 21
Attachment

 
The attachment confirmed by both parties constitutes inseparable part to the
Agreement with the same legal effect.
 
1. Collateral list;
2. Other materials considered necessary by both parties.
 
Article 22
Others

 
1.
Without the Mortgagee’s written consent, the Mortgagor shall not transfer any
right, duty of the Agreement to a third party.

 
2.
If the Mortgagee, due to business demand, needs fulfill the rights and duties
hereof through assigning other institutions of Bank of China Limited, the
Mortgagor shall agrees with such arrangement; such institutions of Bank of China
Limited will have authority to implement all the rights hereof and have
authority to file a lawsuit to the court or an arbitration to the arbitration
body as of disputes arising from or related to the Agreement.

 
3.
Without affecting other terms and conditions hereof, the Agreement is binding to
both parties and their own legal successor and assignee.

 
4.
Except for otherwise provided, the domicile both parties designated hereof is
the correspondence and communication address, and both party commits to inform
the other party in written when and if its correspondence and communication
address is changed.

 
5.
All titles and abbreviations within this Agreement are used only for convenience
of referral, and shall not be used for the purpose of interpreting the content
of the articles or any rights or liabilities of the parties.

 
Article 23
Agreement Coming Into Effect and the Institution of Right of Mortgage

 
This Collateral Agreement shall come into effect as soon as the legal
representative, manager or authorized representative of both parties signing
their names and making the company’s seal; however, if a mortgage registration
is required by law, then the Agreement shall enter into force at the date after
such registration is completed
 
 
 

--------------------------------------------------------------------------------

 

The original version of this Agreement shall be in quadruplicate. The parties,
the debtor and the registrar of the mortgage shall hold one copy each; each copy
shall have the same legal effect.

 
 

--------------------------------------------------------------------------------

 

Mortgagor: Henan Shuncheng Group Coal Coke Co., LTD
 
Authorized Signatory: [illegible]
 
Date: June 30, 2009
 
Mortgagee: Bank of China, Anyang Branch
 
Authorized Signatory: [illegible]
 
Date: June 30, 2009

 
 

--------------------------------------------------------------------------------

 

Attachment: Collateral List
 
No. 2009 Nian 6310517131 Di Zi No. 003
 
Name Of
The
Collateral
 
Quantity
 
Assessed Value
 
Ownership/The Use Rights
Attribution
(Right certificate number)
 
Location
 
Registration
Authority
Estate:
 
Office building
 
The first to the fifth floors, and the eighth floors, 8479 square meters in
total
 
¥ 39524000.00
 
Henan Shuncheng Group Coal Coke Co. ltd., Real estate ownership license: An Yang
Shi Fang Quan Zheng Wen Feng Qu Zi No.
 
1151000952 1151000951
1151000954 1151000953
1151000955
1151000956 from Real estate license of Wenfeng District, Anyang
 
Number of land use rights
certification: An Wen Guo
Yong (27)
No.42853(2)-1201
No.42853(2)-1202
No.42853(2)-1203
No.42853(2)-1204
No.42853(2)-1205
No.42853(2)-1208
 
offices in Ziwei Avenue, Wenfeng District
 
Xingshe Office Building, east of Wenfeng Avenue
 
Housing Administration  of Anyang city


Mortgagor: Henan Shuncheng Group Coal Coke Co., LTD
 
Authorized Signatory: [illegible]
 
2009-6-30

 
 

--------------------------------------------------------------------------------

 

Mortgagee: Bank of China, Sub-branch of Anyang
 
Authorized Signatory: [illegible]
 
2009-6-30

 
 

--------------------------------------------------------------------------------

 
 